          Case 1:20-cv-01524-MKV Document 44 Filed 03/11/21 Page 1 of 2


                                                          USDC SDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC #:
                                                          DATE FILED: 3/11/2021
 LARI KONFIDAN,

                             Plaintiff,
                                                                   20-cv-1524 (MKV)
                     -against-
                                                                         ORDER
 IMMOTOR, LLC et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On March 11, 2021, the Court held a status conference in this matter and issued several

orders from the bench. As the Court explained at the conference, IT IS HEREBY ORDERED

that, by March 25, 2021, Plaintiff shall effectuate service on Defendants SZ Immotor Technology

Co., Ltd. and ShenZhen Yimada Technology Co. Ltd. and shall file proof of such service on ECF.

Plaintiff’s counsel and Plaintiff personally are on notice that failure to file proof of service by the

deadline may result in dismissal of the claims against those defendants, with prejudice, for

failure to prosecute and comply with court orders. See Fed. R. Civ. P. 41(b); Link v. Wabash R.

Co., 370 U.S. 626, 633–34 (1962).

       IT IS FURTHER ORDERED that, by March 25, 2021, Plaintiff shall file an amended

complaint to correctly allege diversity with respect to Defendant Immotor, LLC. At the Initial

Pretrial Conference in this case, the Court identified an inconsistency between the complaint and

the joint letter dated November 24, 2020 [ECF #32] regarding Immotor’s residence and

reminded the parties that diversity jurisdiction with respect to an LLC is based on the citizenship

of its individual or entity members, see Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d

48, 51–52 (2d Cir. 2000). The Court, therefore, directed Plaintiff to file any amended complaint

by January 4, 2021 to ensure the accuracy of the pleadings with respect to the basis for its
         Case 1:20-cv-01524-MKV Document 44 Filed 03/11/21 Page 2 of 2




diversity jurisdiction [ECF #34]. If Plaintiff believes that the allegations in the current pleading

are correct and complete, Plaintiff shall file a letter making that representation to the Court by

March 25, 2021.

       IT IS FURTHER ORDERED that, by March 25, 2021, Immotor shall file any motion for

substitution of counsel. IT IS FURTHER ORDERED that, by March 25, 2021, Immotor shall

serve written responses to all outstanding discovery demands and any documents that have been

located by that date. Any objections not asserted, in written responses, by March 25, 2021 will

be deemed waived.

       IT IS FURTHER ORDERED that Plaintiff’s deposition shall be completed by April 9,

2021. IT IS FURTHER ORDERED that the deadline for fact discovery is extended to June 15,

2021, and the deadline for expert discovery is extended to August 15, 2021. The parties should

not expect any further extensions of discovery deadlines.

       The Court will issue a separate order referring this case for a settlement conference

before Magistrate Judge Netburn, to take place after March 25, 2021.

       The Clerk of Court is respectfully directed to terminate the letter motion pending at

docket entry 43.

SO ORDERED.
                                                      _________________________________
Date: March 11, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
